Mr. Chibe Justice Del Toro
delivered the opinion of the: Court.
The appeal taken in this case was decided on July 22,, 1932, by affirming the judgment appealed from, 43 P.R.R. -.* On August 1st a motion for reconsideration of our judgment was filed. The Court being in vacation, the feting Chief Justice thereof ordered that the motion be submitted to the Court at its first session, and this was done. It is maintained that the judgment of conviction of the district court can not stand because the prosecution was not brought in the name of the People of Puerto Rico, citing to that effect the opinion of this Court in People v. Chaparro, 43 P.R.R.-;* and it is added:
This ground of lack of jurisdiction was not indeed raised in our Tjfief in support of the appeal, but this was due to the fact that at the time the appeal was taken, June 24, 1931 (Tr. p. 6), and at the *18time of tbe filing of tbe brief, as well as at tbe time of tbe bearing before this Honorable Supreme Court, tbe judgment of this Court in tbe case of People v. Zayas bad not yet been reversed by tbe United States Circuit Court of Appeals for the First Circuit, February 25, 1932, and was in full force and effect. However, since under tbe repeated decisions of tbe courts, jurisdictional questions may be raised at any time, even after final (firme) judgment, we have not hesitated, deeming it our professional duty, to submit to this Honorable Supreme Court, in bebalf of tbe accused, a motion ior reconsideration of the judgment on tbe grounds above set forth.”
*17Note: See Preface of this volume.
*18It is true that it has been definitely decided in this jurisdiction that prosecutions brought in the insular courts for violations of the Federal Prohibition Act should be commenced in the name of the People of Puerto Pico, and it is also true that in the caption of the complaint herein the name of the People of Puerto Rico was omitted.
However, as a ■ matter of fact as well as of law, the prosecution was brought in the name and by the authority of the People of Puerto Rico. If the transcript of the record is examined, it will be found that what follows the complaint is the motion of the defendant to dismiss the prosecution. The title of said motion reads: “The People of Puerto Rico v. Ramón Vargas.” Then follow the order of the court on the motion, the minutes of the trial, and the notice of appeal, all of which are entitled: “The People of Puerto Rico v. Ramón Vargas Nivas.” The omission in the complaint was thus cured in the course of the proceedings.
The motion for rehearing will be denied.